Exhibit 10.1

 

[g200751kg01i001.jpg]

[g200751kg01i002.jpg]

 

NEW HIRE EXECUTIVE EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into and effective as of
September 3, 2013 (“Effective Date”), by and between Accuray Incorporated, a
Delaware corporation (the “Company”) and Gregory Lichtwardt (“Executive”).

 

RECITALS

 

A.                                    The Company is in the business of
developing, manufacturing and selling radiation oncology, including radio
surgery and radiation therapy, technologies and devices (the “Business”).

 

B.                                    The Company wishes to employ Executive to
serve as Executive Vice President, Chief Financial Officer of the Company and
Executive desires to serve the Company in such capacity pursuant to the terms
and conditions in this Agreement.

 

C.                                    As of the Effective Date, Executive has
commenced full-time employment with the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Position and Duties.

 

(a)                                 During the term of this Agreement, Executive
will be employed by the Company to serve as Executive Vice President, Chief
Financial Officer of the Company, reporting to the Company’s Chief Executive
Officer.  Executive will be responsible for: (i) performing the duties and
responsibilities customarily expected to be performed by such position of a
publicly reporting business entity; and (ii) performing such other duties and
functions as are reasonably required and/or as may be reasonably prescribed by
the Company from time to time.

 

(b)                                 The location of Executive’s employment will
be the Company’s headquarters offices, but Executive from time to time may be
required to travel to other geographic locations in connection with the
performance of his/her duties.

 

2.                                      Standards of Performance.  Executive
will at all times faithfully, industriously and to the best of his/her ability,
experience and talents perform all of the duties required of and from him
pursuant to the terms of this Agreement.  Executive will devote his/her full
business energies and abilities and all of his/her business time to the
performance of his/her duties hereunder and will not, without the Company’s
prior written consent, render to others any service of any kind (whether or not
for compensation) that, in the Company’s sole but reasonable judgment, would
interfere with the full performance of his/her duties hereunder. 
Notwithstanding the foregoing, Executive is permitted to spend reasonable
amounts of time to manage his/her personal financial and legal affairs and, with
the Company’s consent which will not be unreasonably withheld, to serve on one
civic, charitable, not-for-profit, industry or corporate board or advisory
committee, provided that such activities, individually and collectively, do not
materially interfere with the performance of Executive’s duties hereunder.  In
no event will Executive engage in any activities that could reasonably create a
conflict of interest or the appearance of a conflict of interest. Executive
shall be subject to the Company’s policies, procedures and approval practices,
as generally in effect from time to time.

 

[g200751kg01i003.jpg]

 

--------------------------------------------------------------------------------


 

3.                                      Term.  Executive will be employed for no
specific term and until terminated pursuant to Section 5, below, of this
Agreement.  The Company and Executive shall each have a right to terminate this
Agreement and Executive’s employment as provided in Section 5.  This Agreement
may not be terminated without a related termination of Executive’s employment.

 

4.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  As an annual base salary
(“Base Salary”) for all services rendered pursuant to this Agreement, Executive
will be paid an initial Base Salary in the gross amount of $355,000.00 per year
calculated on an annualized basis, less necessary withholdings and authorized
deductions, and payable pursuant to the Company’s regular payroll practices at
the time.  The Base Salary is first subject to review and adjustment within the
first three (3) months after the end of the fiscal year current fiscal year,
and, thereafter, subject to periodic review and adjustment not less frequently
than annually within the first three (3) months after the end of the next
successive fiscal year, in the sole discretion of the Company. Executive’s Base
Salary will not be reduced from the level in effect from time to time, except
that the Base Salary may be reduced in connection with a salary reduction
program of general application to senior executives of the Company.

 

(b)                                 Performance Bonus.  During Executive’s
employment under this Agreement, Executive will be eligible for a performance
bonus, subject to the terms and conditions of the Company’s Performance Bonus
Plan, which is applicable to senior executives of the Company.  The target
amount of Executive’s annual bonus is sixty five percent (65%) of Executive’s
annual Base Salary, and for fiscal year 2014 will be based on the Executive’s
full Base Salary as if the Executive was employed for the full fiscal year 2014
(not salary actually earned).  However, payment of the performance bonus will be
conditioned on the Company’s achievement of corporate performance objectives
approved by the Company and on the Executive’s achievement of individual
performance metrics to be established annually and approved by the Company all
as established pursuant to the Company’s Performance Bonus Plan as then in
effect, and the bonus may be zero.  For the avoidance of doubt, the performance
bonus will be payable only if the corporate performance objectives approved by
the Company are achieved as determined by the Company, subject to the Company’s
right to exercise discretion in determining the amount of the bonus to be
awarded, if any.  To encourage continued tenure with the Company, Executive must
be employed by the Company as of the payment date to be eligible for a
performance bonus for the year to which the bonus relates, unless otherwise
provided in Section 5.  Performance bonuses will be paid out according to the
terms of the applicable bonus plan.

 

(c)                                  Equity Incentive Awards.

 

(i)                                     Stock Options.  Subject to the
provisions of this Section 4(c)(i), the Company may grant to Executive options
to purchase shares of the Company’s common stock (“Options”) pursuant to the
Accuray Incorporated 2007 Incentive Award Plan (the “Incentive Plan”).  All
Options are subject to and conditioned on approval of the grant and its terms by
the Board.  All Options shall be subject to the terms and conditions of the
Incentive Plan and a stock option grant notice and grant agreement in a form
prescribed by the Company (the “Option Agreement”), which Executive must sign as
a condition to receiving the Options.

 

(ii)                        Restricted Stock Units.  Subject to the provisions
of this Section 4(c)(ii), the Company agrees to grant to Executive one hundred
twenty five thousand (125,000) restricted stock units

 

2

--------------------------------------------------------------------------------


 

(“RSUs”) pursuant to the Incentive Plan.  The Board intends to meet during the
calendar month during which the Effective Date occurs to consider the grant of
such RSUs and, if approved, in accordance with the Company’s equity grant
process the date of grant of such RSUs shall be the Grant Date.  All RSUs are
subject to and conditioned on approval of the grant and its terms by the Board.
Subject to Executive’s continued employment, twenty-five percent (25%) of the
RSUs shall vest on the first anniversary of the Grant Date and an additional
twenty-five percent (25%) of the RSUs shall vest on each of the second, third
and fourth anniversaries of the Grant Date.  All RSUs shall be subject to the
terms and conditions of the Incentive Plan and a RSU grant notice and grant
agreement in a form prescribed by the Company (“RSU Agreement”), which Executive
must sign as a condition to receiving the RSUs.

 

(iii)                     Market Stock Units.  Subject to the provisions of this
Section 4(c)(iii), the Company agrees to grant to Executive one hundred twenty
five thousand (125,000) Company stock performance-based market stock units
(“MSUs”) pursuant to the Incentive Plan. The Board intends to meet during the
calendar month during which the Effective Date occurs to consider the grant of
such MSUs and, if approved, in accordance with the Company’s equity grant
process the date of grant of such MSUs shall be the Grant Date. One-half of the
granted MSUs will be assigned to the “First Performance Period” (ending June 30,
2014) and the other half of the granted MSUs will be assigned to the “Second
Performance Period” (ending June 30, 2015), as such performance periods are
further set forth in the applicable MSU grant notice and grant agreement (“MSU
Agreement”).  Such MSUs may be granted under the 2014 MSU Program the terms of
which are set forth in the MSU Agreement.  All MSUs are subject to and
conditioned on approval of the grant and its terms by the Board.  All granted
MSUs shall vest as provided in the applicable MSU Agreement.  All MSUs shall be
subject to the terms and conditions of the Incentive Plan and a MSU Agreement in
a form prescribed by the Company, which Executive must sign as a condition to
receiving the MSUs.

 

(d)                                 Paid Time Off and Benefits.  Executive will
accrue and be allowed to use paid time off for vacation, illness and holidays
pursuant to the Company’s policies that apply to executive officers of the
Company.  In addition, Executive is entitled to participate in any plans
regarding benefits of employment, including pension, profit sharing, group
health, disability insurance and other employee pension and welfare benefit
plans now existing or hereafter established to the extent that Executive is
eligible under the terms of such plans and if the other executive officers of
the Company generally are eligible to participate in such plan.  The Company
may, in its sole discretion and from time to time, establish additional senior
management benefit plans as it deems appropriate.  Executive understands that
any such plans may be modified or eliminated in the Company’s sole discretion in
accordance with applicable law, provided that no such modification or
elimination shall result in reducing or eliminating any benefits in which
Executive’s right has vested.

 

(e)                                  Reimbursement of Business Expenses.  The
Company will promptly reimburse to Executive his/her reasonable, customary and
documented out-of-pocket business expenses in connection with the performance of
his/her duties under this Agreement, and in accordance with the policies and
procedures established by the Company; provided that each reimbursement shall be
requested within two months after being incurred.

 

(f)                                   Sarbanes-Oxley Act Loan Prohibition and
Company Compensation-Related Polices.  To the extent that any Company benefit,
program, practice, arrangement or this Agreement would or might otherwise result
in Executive’s receipt of an illegal loan (the “Loan”), the Company

 

3

--------------------------------------------------------------------------------


 

shall use commercially reasonable efforts to provide Executive with a substitute
for the Loan that is lawful and of at least equal value to Executive.  If this
cannot be done, or if doing so would be significantly more expensive to the
Company than making the Loan, the Company need not make the Loan to Executive or
provide him a substitute for it.  Further, Executive acknowledges that any bonus
or equity award provided for in this Agreement or otherwise awarded to him shall
be subject to the Company’s Recoupment (Clawback) Policy, as such policy may be
amended from time to time, and agrees that he will be subject to, and shall
comply with, the Company’s stock ownership requirements which are set forth in
its Amended and Restated Corporate Governance Guidelines as such requirements
may be amended from time to time.

 

5.                                      Termination of Employment.

 

(a)                                 By Company Without Cause.  The Company may
terminate Executive’s employment without Cause (as defined below) effective on
thirty (30) days’ written notice, during which notice period Executive may be
relieved of his/her duties and placed on paid terminal leave.  In such event and
subject to the other provisions of this Agreement, Executive will be entitled
to:

 

(i)                                     continued coverage under the Company’s
insurance benefit plans through the termination date and such other benefits to
which he may be entitled pursuant to the Company’s benefit plans, provided,
however, that Executive shall not participate in any severance plan of the
Company;

 

(ii)                                  payment of all earned but unpaid
compensation (including accrued unpaid vacation) through the effective date of
termination, payable on or before the termination date; and

 

(iii)                               reimbursement of expenses incurred on or
before the termination date in accordance with Section 4(f), above, if a request
for reimbursement of the expenses was timely submitted to the Company; plus

 

(iv)                              payment of the equivalent of the Base Salary
without regard to any reduction that would otherwise constitute Good Reason
he/she would have earned over the next six (6) months (the “Severance Period”)
following the termination date (less necessary withholdings and authorized
deductions) at his/her then current Base Salary rate (the “Severance Payment”),
payable in a lump sum on the date that is thirty (30) days after the termination
date, subject to Section 16, below, the release of claims requirement specified
below;

 

(v)                                 payment of a prorated portion of Executive’s
target bonus for the fiscal year during which termination occurs, calculated by
dividing the number of days from the start of the fiscal year through the
termination date by 365 and multiplying the target bonus by this percentage (but
not by more than 100%), and paid at the same time as the Severance Payment;
provided, however, that if the termination date is after the seventh month of
the fiscal year, Executive will receive 100% of his/her target bonus for that
fiscal year;

 

(vi)                              reimbursement of insurance premiums payable to
retain group health coverage as of the termination date for himself and his
eligible dependents pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”) for six (6) months or the maximum period of COBRA
coverage, whichever is less; provided that Executive must submit a reimbursement
request in accordance with Company policy within 30 days of paying such
insurance premiums.  The Company

 

4

--------------------------------------------------------------------------------


 

will reimburse the executive within 30 days of receiving a properly submitted
request. In addition, if Executive accepts other employment within such six
(6) months, the Company’s obligation under this Section 5(a)(vi) will be
extinguished as of the date Executive becomes covered under the group health
plan of Executive’s new employer; and

 

(vii)                           payment for executive outplacement assistance
services with the Company’s then current outplacement services vendor and in
accordance with the Company’s then current policies and practices with respect
to outplacement assistance for other executives of the Company for up to twelve
(12) months after the termination date.

 

The payments and benefits set forth in Sections 5(a)(i)-(iii) shall be referred
to as the “Accrued Benefits”, and the payments and benefits set forth in
Sections 5(a)(iv)-(vii) shall be referred to as the “Severance Benefits”. 
Executive shall not receive the Severance Benefits (or the “Enhanced Severance
Benefits” as provided in Section 5(e)) unless Executive executes the separation
agreement and general release attached as Exhibit A, and the same becomes
irrevocable pursuant to its terms within the 30-day period following his/her
termination of employment.

 

(b)                                 By Company With Cause.  The Company may
terminate Executive’s employment at any time and without prior notice, written
or otherwise, for Cause.  As used in this Agreement, “Cause” shall mean any of
the following conduct by Executive:  (i) material breach of this Agreement, or
of a Company policy or of a law, rule or regulation applicable to the Company or
its operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of his/her position, or the failure to
follow the reasonable and lawful instructions of the Company; (iii) gross
misconduct or dishonesty, self-dealing, fraud or similar conduct that the
Company reasonably determines has caused, is causing or reasonably is likely to
cause harm to the Company; (iv) conviction of or plea of guilty or nolo
contendere to any crime other than a traffic offense that is punishable by a
sentence of incarceration.  Termination pursuant to Section 5(b)(ii) shall be
effective only if such failure continues after Executive has been given written
notice thereof and fifteen (15) business days thereafter in which to present
his/her position to the Company or to cure the same, unless the Company
reasonably determines that the reason(s) for termination are not capable of
being cured.  In the event of termination for Cause, Executive will be entitled
only to the Accrued Benefits through the termination date, which will be the
date on which the notice is given.  The Company will have no further obligation
to pay any compensation of any kind (including without limitation any bonus or
portion of a bonus that otherwise may have become due and payable to Executive
with respect to the year in which such termination date occurs), or severance
payment of any kind nor to make any payment in lieu of notice.

 

(c)                                  Incapacity or Death.

 

(i)                                     If Executive becomes unable, due to
physical or mental illness or injury, to perform the essential duties of his/her
position for more than 12 consecutive weeks in any twelve month period during
this Agreement with or without reasonable accommodation (“Incapacity”), the
Company has the right to terminate Executive’s employment on fifteen (15) days’
written notice.  In the event of termination for Incapacity, Executive will be
entitled to receive the Accrued Benefits, and the unvested stock options and
RSUs previously granted to Executive that would have vested within six
(6) months after the date of termination for Incapacity shall become immediately
vested; and.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Executive’s employment pursuant to this
Agreement shall be immediately terminated without notice by the Company upon the
death of Executive.  If Executive dies while actively employed pursuant to this
Agreement, the Company will pay to his/her estate or designated beneficiaries
within sixty (60) days the Accrued Benefits, and the unvested stock options and
RSUs previously granted to Executive that would have vested within six
(6) months after the date of termination upon the death of Executive shall
become immediately vested.

 

(d)                                 Resignation for Good Reason.  Executive may
terminate this Agreement for Good Reason (as defined below) by giving written
notice of such termination, which termination will become effective on the
thirtieth (30th) day following receipt by the Company.  As used in this
Agreement, “Good Reason” shall mean any one of the following:  (i) a material
reduction in Executive’s Base Salary and/or a material breach of this Agreement
resulting from the failure to provide the benefits required in Section 4,
(ii) any action or inaction that constitutes a material breach by the Company of
this Agreement; (iii) a material diminution in Executive’s authority, duties or
responsibilities such that they are materially inconsistent with his/her
position as Executive  Vice President, Chief Financial Officer of the Company;
and (iv) relocation of the Company’s headquarters to a location that materially
increases Executive’s commute, provided that no termination for Good Reason
shall be effective until Executive has given the Company written notice
(pursuant to Section 11 below) within sixty (60) days after Executive becomes
aware of the initial occurrence of any of the foregoing specifying the event or
condition constituting the Good Reason and the specific reasonable cure
requested by Executive, and the Company has failed to cure the occurrence within
thirty (30) days of receiving written notice from Executive, and Executive
resigns within six (6) months after Executive becomes aware of the initial
occurrence.   In the event of a termination for Good Reason, Executive will be
entitled to the Accrued Benefits and the Severance Benefits, on the same
conditions, form of payment and timing as set forth in Section 5(a).

 

(e)                                  Effect of Change in Control.  Executive may
terminate this Agreement upon a Change in Control (as defined below) if the
successor to the Company or to the Company’s business fails (A) to offer
Executive the position of Executive  Vice President, Chief Financial Officer of
the successor company with duties, responsibilities, and overall compensation
and benefits materially similar to those enjoyed by Executive immediately
preceding the Change in Control, or (B) to assume the obligations of the Company
under and to become a party to this Agreement, provided that no termination upon
a Change in Control shall be effective until Executive has given the successor
to the Company written notice (pursuant to Section 11 below) within sixty (60)
days of the initial occurrence of any of the foregoing specifying the event
giving rise to the termination upon a Change in Control and the specific
reasonable cure requested by Executive, and the successor to the Company or to
the Company’s business has failed to cure the occurrence within thirty (30) days
of receiving written notice from Executive, and Executive resigns within
six (6) months after Executive becomes aware of the initial occurrence.  In the
event of a termination upon a Change in Control, Executive will be entitled to
the Accrued Benefits, and subject to the same conditions set forth in the final
paragraph of Section 5(a), (i) four times the Severance Payment set forth in
Section 5(a)(iv), paid in the same form (i.e., a lump sum) and at the same time
(i.e., 30 days after the termination date) as the Severance Payments set forth
in Section 5(a)(iv), (ii) the reimbursement of two times Executive’s insurance
premiums for twelve (12) months in the same form and at the same time and under
the same conditions as provided in Section 5(a)(vi), (iii) two hundred percent
(200%) of Executive’s target bonus for the fiscal year during which termination
occurs, but no less than the target bonus in effect for the fiscal year
immediately prior to the Change in Control if the Change in Control occurs
within the first three (3) months of the fiscal

 

6

--------------------------------------------------------------------------------


 

year, payable at the same time as the payment under clause (i) of this
Section 5(e), (iv) all outstanding unvested stock options and RSUs previously
granted to Executive shall become immediately vested (the “Enhanced Severance
Benefits”), and (v) payment for executive outplacement assistance services with
the Company’s then current outplacement services vendor and in accordance with
the Company’s then current policies and practices with respect to outplacement
assistance for other executives of the Company for up to twelve (12) months
after the termination date; provided, however, for the sake of clarity, if any
payments or benefits are payable under this Section 5(e), no payments or
benefits shall be made under any other subsection of this Section 5 including
Section 5(a) and Section 5(d).

 

As used in this Agreement, a “Change in Control” shall mean any of the following
events:

 

(i)                                     the acquisition by any Group or Person
(as such terms are defined in Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)), other than (A) a trustee or other
fiduciary holding securities of the Company under an employee benefit plan of
the Company or (B) an entity in which the Company directly or indirectly
beneficially owns fifty percent (50%) or more of the voting securities of such
entity (an “Affiliate”), of any securities of the Company, immediately after
which such Group or Person has beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of more than fifty percent (50%) of
(X) the outstanding shares of Common Stock or (Y) the combined voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors;

 

(ii)                                  the Company (and/or its subsidiaries) is a
party to a merger or consolidation with a Person other than an Affiliate, which
merger or consolidation results in (a)the holders of voting securities of the
Company outstanding immediately before such merger or consolidation failing to
continue to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) more than fifty percent (50%) of the
combined voting power of the then outstanding voting securities of the
corporation or entity resulting from or surviving such merger or consolidation
or (b) individuals who are directors of the Company just prior to such merger or
consolidation not constituting more than fifty percent (50%) of the members of
the Board of Directors of the surviving entity or corporation immediately after
the consummation of such merger or consolidation; or

 

(iii)                               all or substantially all of the assets of
the Company and its subsidiaries are, in any transaction or series of
transactions, sold or otherwise disposed of (or consummation of any transaction,
or series of related transactions, having similar effect, other than to an
Affiliate;

 

provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement solely because the Company engages
in an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more Affiliates. Additionally, with respect
to the payment of any “nonqualified deferred compensation” within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) that
is not exempt from section 409A of the Code, no event shall constitute a Change
in Control unless it also constitutes a change in the ownership of the Company
(as defined in Treasury Regulation section 1.409A-3(i)(5)(v)), a change in
effective control of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vi)), or a change in the ownership of a substantial portion of
the assets of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vii)).

 

7

--------------------------------------------------------------------------------


 

(f)                                   Voluntary Resignation without Good
Reason.  Executive may terminate this Agreement without Good Reason effective on
sixty (60) day’s written notice, unless the Company in its sole discretion
accepts the resignation earlier.  In the event that Executive resigns without
Good Reason as defined above in Section 5(d), Executive will be entitled only to
the Accrued Benefits through the termination date.  The Company will have no
further obligation to pay any compensation of any kind (including without
limitation any bonus or portion of a bonus that otherwise may have become due
and payable to Executive with respect to the year in which such termination date
occurs unless he remains employed with the Company as of the date bonuses are
paid to other senior executives of the Company), or severance payments of any
kind.

 

6.                                      Proprietary Information Obligations.

 

(a)                                 Proprietary Information and
Confidentiality.  Both before and during the term of Executive’s employment,
Executive will have access to and become acquainted with Company confidential
and proprietary information (together “Proprietary Information”), including but
not limited to information or plans concerning the Company’s products and
technologies; customer relationships; personnel; sales, marketing and financial
operations and methods; trade secrets; formulae and secret developments and
inventions; processes; and other compilations of information, records, and
specifications.  Executive will not disclose any of the Proprietary Information
directly or indirectly, or use it in any way, either during his/her employment
pursuant to this Agreement or at any time thereafter, except as reasonably
required or specifically requested in the course of his/her employment with the
Company or as authorized in writing by the Company.  Notwithstanding the
foregoing, Proprietary Information does not include information that is
otherwise publicly known or available, provided it has not become public as a
result of a breach of this Agreement or any other agreement Executive has to
keep information confidential.  It is not a breach of this Agreement for
Executive to disclose Proprietary Information pursuant to an order of a court or
other governmental or legal body.

 

(b)                                 Inventions Agreement and Assignment.

 

(i)                                     Executive hereby agrees to disclose
promptly to the Company (or any persons designated by it) all developments,
designs, creations, improvements, original works of authorship, formulas,
processes, know-how, techniques and/or inventions (collectively, the
“Inventions”) (A) which are made or conceived or reduced to practice by
Executive, either alone or jointly with others, in performing his/her duties
during the period of Executive’s employment by the Company, that relate to or
are useful in the business of the Company; or (B) which result from tasks
assigned to Executive by the Company, or from Executive’s use of the premises or
other resources owned, leased or contracted by the Company.

 

(ii)                                  Executive agrees that all such Inventions
which the Company in its discretion determines to be related to or useful in its
business or its research or development, or which result from work performed by
Executive for the Company, will be the sole and exclusive property of the
Company and its assigns, and the Company and its assigns will have the right to
use and/or to apply for patents, copyrights or other statutory or common law
protections for such Inventions in any and all countries.  Executive further
agrees to assist the Company in every reasonable way (but at the Company’s
expense) to obtain and from time to time enforce patents, copyrights and other
statutory or common law protections for such Inventions in any and all
countries.  To that end, Executive will execute all documents for use in
applying for and obtaining such patents, copyrights and other statutory

 

8

--------------------------------------------------------------------------------


 

or common law protections therefor and enforcing the same, as the Company may
desire, together with any assignments thereof to the Company or to persons or
entities designated by the Company.  Should the Company be unable to secure
Executive’s signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright or other right or protection relating to any
Invention, whether due to his/her mental or physical incapacity or any other
cause, Executive hereby irrevocably designates and appoints the Company and each
of its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and in his/her behalf and stead, to execute and
file any such document, and to do all other lawfully permitted acts to further
the prosecution, issuance, and enforcement of patents, copyrights or other
rights or protections with the same force and effect as if executed and
delivered by Executive.  Executive’s obligations under this
Section 6(b)(ii) will continue beyond the termination of Executive’s employment
with the Company, but the Company will compensate Executive at a reasonable rate
after such termination for time actually spent by Executive at the Company’s
request in providing such assistance.

 

(iii)                               Executive hereby acknowledges that all
original works of authorship which are made by Executive (solely or jointly with
others) within the scope of Executive’s employment which are protectable by
copyright are “works for hire,” as that term is defined in the United States
Copyright Act (17 USCA, Section 101).

 

(iv)                              Any provision in this Agreement requiring
Executive to assign Executive’s rights in any Invention to the Company will not
apply to any invention that is exempt under the provisions of California Labor
Code section 2870, which provides:

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his/her or her rights in an invention
to his/her or her employer shall not apply to an invention that the employee
developed entirely on his/her or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:  (1) relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) result from any work
performed by the employee for the employer.  (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”

 

(c)                                  Non-Solicitation of Customers and Other
Business Partners.  Executive recognizes that by virtue of his/her employment
with the Company, he will be introduced to and involved in the solicitation and
servicing of existing customers and other business partners of the Company and
new customers and business partners obtained by the Company during his/her
employment.  Executive understands and agrees that all efforts expended in
soliciting and servicing such customers and business partners shall be for the
benefit of the Company.  Executive further agrees that during his/her employment
with the Company he will not engage in any conduct which could in any way
jeopardize or disturb any of the customer and business partner relationships of
the Company.  In addition, Executive agrees that, for a period beginning on the
Effective Date and ending twelve (12) months after termination of Executive’s
employment with the Company, regardless of the reason for

 

9

--------------------------------------------------------------------------------


 

such termination, Executive shall not use any Proprietary Information to,
directly or indirectly, solicit, direct, interfere with, or entice away from the
Company any existing customer, licensee, licensor, vendor, contractor or
distributor of the Company or for the customer or other business partner to
expand its business with a competitor, without the prior written consent of the
Company.

 

(d)                                 Non-Solicitation of Employees.  Executive
recognizes the substantial expenditure of time and effort which the Company
devotes to the recruitment, hiring, orientation, training and retention of its
employees.  Accordingly, Executive agrees that, for a period beginning on the
Effective Date and ending twelve (12) months after termination of Executive’s
employment with the Company, regardless of the reason for such termination,
Executive shall not use any Proprietary Information, directly or indirectly, for
himself or on behalf of any other person or entity, solicit, offer employment
to, hire or otherwise retain the services of any employee of the Company in a
position classified as exempt from overtime pay requirements.  For purposes of
the foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.

 

(e)                                  Company Property and Materials.

 

(i)                                     All files, records, documents,
computer-recorded or electronic information, drawings, specifications,
equipment, and similar items relating to Company business, whether prepared by
Executive or otherwise coming into his/her possession, will remain the Company’s
exclusive property and will not be removed from Company premises under any
circumstances whatsoever without the Company’s prior written consent, except
when, and only for the period, necessary to carry out Executive’s duties
hereunder

 

(ii)                                  In the event of termination of Executive’s
employment for any reason, Executive will promptly deliver to the Company all
Company equipment (including, without limitation, any cellular phones,
beeper/pagers, computer hardware and software, fax machines and other tools of
the trade) and all originals and copies of all documents, including without
limitation, all books, customer lists, forms, documents supplied by customers,
records, product lists, writings, manuals, reports, financial documents and
other documents or property in Executive’s possession or control, which relate
to the Company’s business in any way whatsoever, and in particular to customers
of the Company, or which may be considered to constitute or contain Proprietary
Information as defined above, and Executive will neither retain, reproduce, nor
distribute copies thereof (other than copies of Executive’s electronic or
hardcopy address and telephone contact data base or directories).

 

(f)                                   Remedies for Breach. Executive
acknowledges that any breach by Executive of this Section 6 would cause the
Company irreparable injury and damage for which monetary damages are
inadequate.  Accordingly, in the event of a breach or a threatened breach of
this Section 6, the Company will be entitled to seek an injunction restraining
such breach.  In addition, in the event of a breach of this Section 6, the
Company’s obligation to pay any unpaid portion of the Severance Payment or other
benefits as set forth in Sections 5(a) and (d) of this Agreement will be
extinguished.  Nothing contained herein will be construed as prohibiting the
Company from pursuing any other remedy available to the Company for such breach
or such threatened breach.  Executive has carefully read and considered these
restrictions and agrees they are fair and reasonable restrictions on Executive
and are reasonably required for the protection of the interests of the Company. 
Executive agrees not to circumvent the spirit of these restrictions by
attempting to accomplish indirectly what Executive is otherwise restricted from
doing

 

10

--------------------------------------------------------------------------------


 

directly.  Executive agrees that the restrictions in this Section 6 are
reasonable and necessary to protect the Company’s Proprietary Information, and
they do not prevent Executive from working in the medical device industry. 
Executive agrees that the covenants and agreements by Executive contained in
this Section 6 shall be in addition to any other agreements and covenants
Executive may have agreed to in any other employee proprietary information,
confidentiality, non-disclosure or other similar agreement and that this
Section 6 shall not be deemed to limit such other covenants and agreements, all
of which shall continue to survive the termination of this Agreement in
accordance with their respective terms. A breach by Executive of the terms of
such other agreements and covenants shall be deemed to be a breach by Executive
of this Section 6 and of this Agreement.  To the extent any of the provisions in
this Section 6 are held to be overly broad or otherwise unenforceable at the
time enforcement is sought, Executive agrees that the provision shall be
reformed and enforced to the greatest extent permissible by law.  Executive
further agrees that if any portion of this Section 6 is held to be
unenforceable, the remaining provisions of this Section 6 shall be enforced as
written.

 

7.                                      Interpretation, Governing Law and
Exclusive Forum.  The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of California
(excluding any that mandate the use of another jurisdiction’s laws).  Any
arbitration (unless otherwise mutually agreed), litigation or similar proceeding
with respect to such matters only may be brought within Santa Clara County,
California, and all parties to this Agreement consent to California’s
jurisdiction.

 

8.                                      Entire Agreement.  All oral or written
agreements or representations, express or implied, with respect to the subject
matter of this Agreement are set forth in this Agreement.

 

9.                                      Severability.  In the event that one or
more of the provisions contained in this Agreement are held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such holding shall not impair the validity, legality or enforceability of the
remaining provisions herein.

 

10.                               Successors and Assigns.  This Agreement shall
be binding upon, and shall inure to the benefit of, Executive and his/her
estate, but Executive may not assign or pledge this Agreement or any rights
arising under it, except to the extent permitted under the terms of the benefit
plans in which he participates.  No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company shall
require any successor (whether direct or indirect, by purchase, merger,
reorganization, sale, transfer of stock, consideration or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place.  As used in this Agreement, “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets (by merger,
purchase or otherwise as provided in this Section 10) which executes and
delivers the agreement provided for in this Section 10 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.  In the event that any successor refuses to assume the obligations
hereunder, the Company as hereinbefore defined shall remain fully responsible
for all obligations hereunder.

 

11.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be given by hand
delivery, electronic mail, facsimile, telecopy, overnight courier service, or by
United States certified or registered mail, return receipt requested.  Each such
notice, request, demand or other communication shall be effective (i) if
delivered by hand or by overnight

 

11

--------------------------------------------------------------------------------


 

courier service, when delivered at the address specified in this Section 11;
(ii) if given by electronic mail, facsimile or telecopy, when such electronic
mail, facsimile or telecopy is transmitted to the electronic mail address or
facsimile or telecopy number specified in this Section 11 and confirmation is
received if during normal business hours on a business day, and otherwise, on
the next business day; and (iii) if given by certified or registered mail,
three (3) days after the mailing thereof.  Notices shall be addressed to the
parties as follows (or at such other address, email address or fax number as
either party may from time to time specify in writing by giving notice as
provided herein):

 

If to the Company:

Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn: General Counsel

 

Fax No. (408) 789-4205

 

 

If to Executive:

Gregory Lichtwardt

 

Address: most recent on file with the Company

 

Email: most recent on file with the Company

 

12.                               Indemnification.  As soon as reasonably
practicable after the due execution of this Agreement by each of the parties
hereto, the Company and Executive will enter into the Company’s standard form of
indemnification agreement utilized by the Company for its directors and
executive officers.

 

13.                               Dispute Resolution.  The parties agree that
all disputes, claims or controversies between them and between Executive and any
of the Company’s affiliated entities and the successor of all such entities,
including any dispute, claim or controversy arising from or otherwise in
connection with this Agreement and/or Executive’s employment with the Company,
will be resolved as follows:

 

(a)                                 Prior to initiating any other proceeding,
the complaining party will provide the other party with a written statement of
the claim identifying any supporting witnesses or documents and the requested
relief.  The responding party shall within forty-five (45) days furnish a
statement of the relief, if any, that it is willing to provide, and identify
supporting witnesses or documents.

 

(b)                                 If the matter is not resolved by the
exchange of statements of claim and statements of response as provided herein,
the parties shall submit the dispute to non-binding mediation, the cost of the
mediator to be paid by the Company, before a mediator and/or service to be
jointly selected by the parties.  Each party will bear his/her or its own
attorney’s fees and witness fees.

 

(c)                                  If the parties cannot agree on a mediator
and/or if the matter is not otherwise resolved by mediation, any controversy or
claim between Executive and the Company and any of its current or former
directors, officers and employees, including any arising out of or relating to
this Agreement or breach thereof, shall be settled by final and binding
arbitration in the county in which Executive last worked, or elsewhere as
mutually agreed by the parties, by a single arbitrator pursuant to the
Employment Dispute Rules of Judicial Arbitration and Mediation Services, Inc.
(“JAMS”), unless the parties to the dispute agree to another arbitration service
or independent arbitrator.  The parties may conduct discovery to the extent
permitted in a court of law; the arbitrator will render an award together with a
written opinion indicating the bases for such opinion; and the arbitrator will
have full authority to

 

12

--------------------------------------------------------------------------------


 

award all remedies that would be available in court.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Each party shall bear its own attorney’s fees and costs, unless the
claim is based on a statute that provides otherwise.  The Company will pay the
arbitrator’s fees and any administrative charges of the arbitration service,
except that if Executive initiates the claim, he will pay a portion of the
administrative charges equal to the amount he would have paid to initiate the
claim in a court of general jurisdiction.

 

(d)                                 EXECUTIVE AND THE COMPANY AGREE THAT THIS
ARBITRATION PROCEDURE WILL BE THE EXCLUSIVE MEANS OF REDRESS FOR ANY DISPUTES
RELATING TO OR ARISING FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR
TERMINATION THEREFROM, INCLUDING DISPUTES OVER UNPAID WAGES, BREACH OF CONTRACT
OR TORT, VIOLATION OF PUBLIC POLICY, RIGHTS PROVIDED BY FEDERAL, STATE OR LOCAL
STATUTES, REGULATIONS, ORDINANCES, AND COMMON LAW, LAWS THAT PROHIBIT
DISCRIMINATION BASED ON ANY PROTECTED CLASSIFICATION, AND ANY OTHER STATUTES OR
LAWS RELATING TO AN EXECUTIVE’S RELATIONSHIP WITH THE COMPANY.  THE FOREGOING
NOTWITHSTANDING, CLAIMS FOR WORKERS’ COMPENSATION BENEFITS OR UNEMPLOYMENT
INSURANCE, OR ANY OTHER CLAIMS WHERE MANDATORY ARBITRATION IS PROHIBITED BY LAW,
ARE NOT COVERED BY THIS ARBITRATION PROVISION.  THE PARTIES EXPRESSLY WAIVE THE
RIGHT TO A JURY TRIAL, AND AGREE THAT THE ARBITRATOR’S AWARD SHALL BE FINAL AND
BINDING ON BOTH PARTIES.  THIS ARBITRATION PROVISION IS TO BE CONSTRUED AS
BROADLY AS IS PERMISSIBLE UNDER APPLICABLE LAW.

 

14.                               Representations.  Each person executing this
Agreement hereby represents and warrants on behalf of himself and of the
entity/individual on whose behalf he is executing the Agreement that he is
authorized to represent and bind the entity/individual on whose behalf he is
executing the Agreement.  Executive specifically represents and warrants to the
Company that he reasonably believes (a) he is not under any contractual or other
obligations that would prevent, limit or impair Executive’s performance of
his/her obligations under this Agreement and (b) that entering into this
Agreement will not result in a breach of any other agreement to which he is a
party. Executive acknowledges that Executive has been given the opportunity to
consult with legal counsel and seek such advice and consultation as Executive
deems appropriate or necessary.

 

15.                               Amendments and Waivers.  No provisions of this
Agreement may be modified, waived, or discharged except by a written document
signed by Executive and a duly authorized Company officer.  Thus, for example,
promotions, commendations, and/or bonuses shall not, by themselves, modify,
amend, or extend this Agreement.  A waiver of any conditions or provisions of
this Agreement in a given instance shall not be deemed a waiver of such
conditions or provisions at any other time.

 

16.                               Taxes.

 

(a)                                 Withholdings.  The Company may withhold from
any compensation and benefits payable under this Agreement all federal, state,
city and other taxes or amounts as shall be determined by the Company to be
required to be withheld pursuant to applicable laws, or governmental regulations
or rulings.  Executive shall be solely responsible for the satisfaction of any
taxes (including employment taxes imposed on employees and penalty taxes on
nonqualified deferred compensation).

 

(b)                                 Net Proceeds
Maximization.                                       Notwithstanding any
provision of this Agreement to the contrary, if all or any portion of the
payments or benefits received or realized by Executive pursuant

 

13

--------------------------------------------------------------------------------


 

to this Agreement either alone or together with other payments or benefits that
Executive receives or realizes or is then entitled to receive or realize from
the Company or any of its affiliates would constitute an “excess parachute
payment” within the meaning of section 280G of the Code and/or any corresponding
and applicable state law provision, the payments or benefits provided to
Executive under this Agreement will be reduced by reducing the amount of
payments or benefits payable to Executive to the extent necessary so that no
portion of Executive’s payments or benefits will be subject to the excise tax
imposed by section 4999 of the Code and any corresponding and/or applicable
state law provision.  Notwithstanding the foregoing, a reduction will be made
under the previous sentence only if, by reason of that reduction, Executive’s
net after tax benefit exceeds the net after tax benefit he would realize if the
reduction were not made.  For purposes of this paragraph, “net after tax
benefit” means the sum of (i) the total amount received or realized by Executive
pursuant to this Agreement that would constitute a “parachute payment” within
the meaning of section 280G of the Code and any corresponding and applicable
state law provision, plus (ii) all other payments or benefits that Executive
receives or realizes or is then entitled to receive or realize from the Company
and any of its affiliates that would constitute a “parachute payment” within the
meaning of Section 280G of the Code and any corresponding and applicable state
law provision, less (iii) the amount of federal or state income taxes payable
with respect to the payments or benefits described in (i) and (ii) above
calculated at the maximum marginal individual income tax rate for each year in
which payments or benefits are realized by Executive (based upon the rate in
effect for that year as set forth in the Code at the time of the first receipt
or realization of the foregoing), less (iv) the amount of excise taxes imposed
with respect to the payments or benefits described in (i) and (ii) above by
section 4999 of the Code and any corresponding and applicable state law
provision.  All determinations and calculations made in this paragraph shall be
made by an independent accounting firm (the “Accounting Firm”) selected by the
Company prior to the Change in Control and the Company will bear all costs and
expenses incurred by the Accounting Firm in connection with its determination. 
The Accounting Firm shall be a nationally recognized United States public
accounting firm which has not, during the two (2) years preceding the date of
its selection, acted in any way on behalf of (x) the Company or any affiliate
thereof or (y) Executive.   If any payments or benefits are reduced pursuant to
this Section 16(b), they shall be reduced in the following order:  First all
payments and benefits that do not constitute “nonqualified deferred
compensation” within the meaning of section 409A of the Code or that are exempt
from section 409A of the Code (with the payments or benefits being reduced in
reverse order of when they otherwise would be made or provided); second, all
payments or benefits that constitute “nonqualified deferred compensation” within
the meaning of section 409A of the Code that are not exempt from section 409A of
the Code that were granted to Executive in the 12-month period of time preceding
the applicable Change in Control, in the order such benefits were granted to
Executive; and third, all remaining payments and benefits shall be reduced
pro-rata.  Notwithstanding the foregoing, if (i) reducing payments or benefits
in the order described above would result in the imposition on Executive of an
additional tax under section 409A of the Code (or similar state or local law),
(ii) Executive so notifies the Company before such reductions and payments are
made and benefits provided, and (iii) reducing the payments or benefits in
another order would not result in the imposition on Executive of an additional
tax under section 409A of the Code (or similar state or local law), payments and
benefits shall instead be reduced in such other order.

 

(c)                                  Section 409A Compliance.

 

(i)                                     With respect to any reimbursement of
expenses or any provision of in-kind benefits to Executive specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the

 

14

--------------------------------------------------------------------------------


 

expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year, except for any medical reimbursement arrangements
providing for the reimbursement of expenses referred to in section 105(b) of the
Code; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year following the year in which such expense was incurred; and
(3) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits considered “deferred
compensation” (as defined under Treasury Regulation section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation sections
1.409A-1(b)(3) through (b)(12)) upon or following a termination of employment
unless such termination is also a “separation from service” and, for purposes of
any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.” 
For purposes of section 409A of the Code, the date as of which Company and
Executive reasonably anticipate that no further services would be performed by
Executive for Company shall be construed as the date that Executive first incurs
a “separation from service” as defined under section 409A of the Code.

 

(iii)                               Notwithstanding anything in this Agreement
to the contrary, if a payment obligation arises on account of Executive’s
separation from service while Executive is a “specified employee” as described
in section 409A of the Code and the Treasury Regulations thereunder and as
determined by Company in accordance with its procedures, by which determination
Executive is bound, any payment of “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) shall
be made on the first business day of the seventh month following the date of
Executive’s separation from service, or, if earlier, within fifteen (15) days
after the appointment of the personal representative or executor of Executive’s
estate following Executive’s death together with interest on them for the period
of delay at a rate equal to the average prime interest rate published in the
Wall Street Journal on any day chosen by the Company during that period. 
Thereafter, Executive shall receive any remaining payments as if there had not
been an earlier delay.

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, the Executive shall have no legally-enforceable
right to, and the Company shall have no obligation to make, any payment or
provide any benefit to Executive if having such a right or obligation would
result in the imposition of additional taxes under section 409A of the Code, and
(ii) any provision that would cause any payment or benefit to fail to satisfy
section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by section 409A and
may be accomplished by the Company without the Executive’s consent).   If any
payment is not made or any benefit is not provided under the terms of this
Section 16(c)(iv), it is the Company’s present intention to make a similar
payment or provide a similar benefit to the Executive in a manner that will not
result in the imposition of additional taxes under section 409A of the Code, to
the extent feasible.  Each payment made under this Agreement is intended to be a
separate payment for the purposes of section 409A of the Code.

 

(v)                                 The Company does not guarantee any
particular tax effect to Executive under this Agreement.  Company shall not be
liable to Executive for any payment made under this Agreement that is determined
to result in an additional tax, penalty or interest under section 409A of the
Code, nor for reporting in good faith any payment made under this Agreement as
an amount includible in gross income under section 409A of the Code.  The
parties intend that this Agreement shall be

 

15

--------------------------------------------------------------------------------


 

interpreted and administered in accordance with section 409A of the Code to the
extent Section 409A of the Code is applicable.

 

17.                               U.S. Citizenship and Immigration Services;
Confidentiality and Inventions Agreement.  Executive agrees to timely file all
documents required by the Department of Homeland Security to verify his/her
identity and lawful employment in the United States.  In addition, as a
condition to Executive’s employment with the Company, Executive is required to
complete, sign, return, and abide by the Company’s Employee Confidentiality and
Inventions Agreement.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute the same instrument.

 

19.                               Resignation from Positions.  Upon Executive’s
cessation of employment with the Company for any reason, Executive agrees that
Executive shall be deemed to have resigned as an officer and as a director (if
applicable) from the Company and every subsidiary of the Company on which
Executive is then serving as an officer or director, and from any other entity
or company on which Executive is then serving as a director or officer at the
request of the Company, in each case effective as of the date of Executive’s
cessation of employment. In the event of Executive’s cessation of employment,
Executive agrees to execute a general resignation resigning from all positions
then held by Executive on every subsidiary of the Company and other entity or
company on which Executive is then serving as a director or officer at the
request of the Company.  Executive hereby grants the corporate secretary of the
Company an irrevocable power of attorney to execute on behalf of Executive all
such resignations, documents and instruments and to take all such other actions
as reasonably necessary to carry out the intention of this Section 19.

 

20.                               Executive’s Commencement of Employment. It is
a condition precedent to the effectiveness of this Agreement that Executive
commences working full-time for the Company at the Company’s principal executive
offices on the Effective Date.  If Executive does not commence such full-time
employment on the Effective Date, then this Agreement shall be null and void and
the Company shall have no obligations hereunder or otherwise to Executive.

 

16

--------------------------------------------------------------------------------


 

21.                               Executive’s Acknowledgement.

 

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED
IN IT (INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS) AND THAT HE HAS ENTERED
INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR
REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS), THAT HE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT HE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HIS/HER PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF OF THAT
OPPORTUNITY TO THE EXTENT HE WISHED TO DO SO.  EXECUTIVE UNDERSTANDS THAT THE
DISPUTE RESOLUTION PROVISIONS OF THIS AGREEMENT GIVE UP THE RIGHT TO A JURY
TRIAL ON MATTERS COVERED BY THEM.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date set forth above.

 

 

ACCURAY INCORPORATED,

 

a Delaware Corporation

 

 

 

 

 

 

 

By:

/s/ Joshua H. Levine

 

Name:

Joshua H. Levine

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

By:

/s/ Darren J. Milliken

 

Name:

Darren J. Milliken

 

Title:

Senior Vice President, General Counsel

 

 

Accepted and Agreed,

 

 

Gregory Lichtwardt:

/s/ Gregory Lichtwardt

 

 

 

Signed on:

September 2, 2013

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

 

[See attached]

 

--------------------------------------------------------------------------------


 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between                                     , an individual
(“Executive”), and Accuray Incorporated, a Delaware corporation, on behalf of
itself and all of its subsidiaries (collectively, the “Company”).

 

Recitals

 

A.                                    Executive has been employed by the Company
pursuant to an employment agreement by and between the Company and Executive
effective as of                         , 2013 (the “Employment Agreement”), and
currently is serving as [specify position held at time of termination];

 

B.                                    Executive’s employment with the Company
and any of its parents, direct or indirect subsidiaries, affiliates, divisions,
or related entities (collectively referred to herein as the “Company and its
Related Entities”) will be ended on the terms and conditions set forth in this
Agreement.

 

Agreement

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Effective Date. Except as otherwise
provided herein, this Agreement shall be effective on the eighth day after it
has been executed by both of the parties (the “Effective Date”).

 

2.                                      End of Employment and Service as a
Director. Executive’s employment with the Company and its Related Entities has
ended or will end effective as of                        Pacific Time, on
                                   (the “Termination Date”). If Executive is a
member of the Board of Directors of the Company and/or its Related Entities (the
“Board”) Executive hereby voluntarily resigns from the Board, effective
                                  .

 

3.                                      Continuation of Benefits After the
Termination Date. Except as expressly provided in this Agreement or in the plan
documents governing the Company’s employee benefit plans, after the Termination
Date, Executive will no longer be eligible for, receive, accrue, or participate
in any other benefits or benefit plans provided by the Company and its Related
Entities, including, without limitation, medical, dental and life insurance
benefits, and the Company’s 401(k) retirement plan; provided, however, that
nothing in this Agreement shall waive Executive’s right to any vested benefits,
including vested amounts in the Company’s 401(k) retirement plan, which amounts
shall be handled as provided in the plan.

 

4.                                      Payments Upon Termination.  Executive
will be entitled to receive payment of the following:  (i) all earned but unpaid
compensation (including accrued unpaid vacation) through the effective date of
termination, payable on or before the termination date; and

 

1

--------------------------------------------------------------------------------


 

(ii) reimbursement, made in accordance with Section 4(e) of the Employment
Agreement, of any monies advanced or incurred by Executive in connection with
his/her employment for reasonable and necessary Company-related expenses
incurred on or before the Termination Date.  The provisions of this Agreement
shall not waive or terminate any rights to compensation or vested benefits under
the Company’s benefits plans or as required by law, or to indemnification
Executive may have under the Company’s Certificate of Incorporation, Bylaws or
separate indemnification agreement, as applicable.

 

5.                                      Severance Benefits or Enhanced Severance
Benefits.  In return for Executive’s promises in this Agreement, the Company
will provide Executive with the Severance Benefits or Enhanced Severance
Benefits as defined in Sections 5(a) and 5(e) of the Employment Agreement and as
applicable based on the nature of the termination, subject to the terms and
conditions set forth in the Employment Agreement, including, but not limited to,
Section 16 thereof.  The Severance Benefits or Enhanced Severance Benefits will
be paid as specified in Section 5(a) or Section 5(e) of the Employment
Agreement, as applicable and shall be subject to required withholdings and
authorized deductions and to Section 21 below.  For purposes of this Agreement,
the term “Severance Period” means six (6) months, regardless of whether
Executive receives the Severance Benefits or the Enhanced Severance Benefits.

 

6.                                      Effect of Revocation or Subsequent
Employment.

 

(a)                                 If Executive properly revokes this Agreement
in accordance with Section 13 below, Executive shall not be entitled to receive
the payments and benefits under Section 5, above, except that Executive’s rights
under COBRA will continue.

 

(b)                                 The Company’s obligation to reimburse
premiums for insurance coverage under COBRA or otherwise will be extinguished as
of the date Executive’s coverage begins under the group health plan of any new
employer.  If Executive violates the restrictions in Section 17, below, the
Company’s obligation to pay premiums for insurance under COBRA or otherwise will
be immediately extinguished, and the other remedies specified in Section 17,
below, shall apply.

 

7.                                      Acknowledgement of Total Compensation
and Indebtedness. Executive acknowledges and agrees that the cash payments under
Sections 4 and 5 of this Agreement extinguish any and all obligations for
monies, or other compensation or benefits that Executive claims or could claim
to have earned or claims or could claim is owed to him as a result of his/her
employment by the Company and its Related Entities through the Termination Date,
under the Employment Agreement or otherwise.  Notwithstanding the foregoing, the
parties acknowledge and agree that the provisions of this Section 7 shall not
terminate any rights Executive has under Section 3 or to other payments
Executive may have, and to any indemnification Executive may have under the
Company’s Bylaws or separate indemnification agreement, as applicable.

 

8.                                      Status of Related Agreements and Future
Employment.

 

(a)                                 Agreements Between Executive and the
Company. [Agreements to be scheduled at time].

 

2

--------------------------------------------------------------------------------


 

(b)                                 Employment Agreement. The parties agree that
the Employment Agreement shall be terminated as of the Termination Date.
Notwithstanding the termination of the Employment Agreement, the parties hereto
acknowledge that certain rights and obligations set forth in the Employment
Agreement extend beyond the Termination Date.  In the event that any provision
of this Agreement conflicts with Section 6 of the Employment Agreement, the
terms and provisions of the section(s) providing the greatest protection to the
Company and its Related Entities shall control.

 

9.                                      Release by Executive.

 

(a)                                 Except for any obligations or covenants of
the Company pursuant to this Agreement and as otherwise expressly provided in
this Agreement, Executive, for himself and his/her heirs, executors,
administrators, assigns, successors and agents (collectively, the “Executive’s
Affiliates”) hereby fully and without limitation releases and forever discharges
the Company and its Related Entities, and each of their respective agents,
representatives, shareholders, owners, officers, directors, employees,
consultants, attorneys, auditors, accountants, investigators, affiliates,
successors and assigns (collectively, the “Company Releasees”), both
individually and collectively, from any and all waivable rights, claims,
demands, liabilities, actions, causes of action, damages, losses, costs,
expenses and compensation, of whatever nature whatsoever, known or unknown,
fixed or contingent, which Executive or any of Executive’s Affiliates has or may
have or may claim to have against the Company Releasees by reason of any matter,
cause, or thing whatsoever, from the beginning of time to the Effective Date
(“Claims”), arising out of, based upon, or relating to his/her employment or the
termination of his/her employment with the Company and its Related Entities
and/or his/her service as an officer of any of the Company Releasees, any
agreement or compensation arrangement between Executive and any of the Company
Releasees, to the maximum extent permitted by law.

 

(b)                                 Executive specifically and expressly
releases any Claims arising out of or based on: the California Fair Employment
and Housing Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the National Labor Relations Act and the Equal Pay Act, as the
same may be amended from time to time; the California common law on fraud,
misrepresentation, negligence, defamation, infliction of emotional distress or
other tort, breach of contract or covenant, violation of public policy or
wrongful termination; state or federal wage and hour laws, and other provisions
of the California Labor Code, to the extent these may be released herein as a
matter of law; or any other state or federal law, rule, or regulation dealing
with the employment relationship, except those claims which may not be released
herein as a matter of law.

 

(c)                                  Nothing contained in this Section 9 or any
other provision of this Agreement shall release or waive any right that
Executive has to indemnification and/or reimbursement of expenses by the Company
and its Related Entities with respect to which Executive may be eligible as
provided in California Labor Code section 2802, the Company’s and its Related
Entities’ Certificates of Incorporation, Bylaws and any applicable directors and
officers, errors & omissions, umbrella or general liability insurance policies,
any indemnification agreements, including the Employment Agreement; or any other
applicable source, nor prevent Executive from cooperating in an investigation of
the Company by the Equal Employment Opportunity Commission (“EEOC”).

 

3

--------------------------------------------------------------------------------


 

10.                               Waiver of Civil Code Section 1542.

 

(a)                                 Executive understands and agrees that the
release provided herein extends to all Claims released above whether known or
unknown, suspected or unsuspected, which may be released as a matter of law.
Executive expressly waives and relinquishes any and all rights he may have under
California Civil Code section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS/HER OR HER
SETTLEMENT WITH THE DEBTOR.”

 

(b)                                 Executive expressly waives and releases any
rights and benefits which he has or may have under any similar law or rule of
any other jurisdiction. It is the intention of each party through this Agreement
to fully, finally and forever settle and release the Claims as set forth above.
In furtherance of such intention, the release herein given shall be and remain
in effect as a full and complete release of such matters notwithstanding the
discovery of any additional Claims or facts relating thereto.

 

11.                               [If Executive is age 40 or over on Termination
Date]  Release of Federal Age Discrimination Claims by Executive. Executive
hereby knowingly and voluntarily waives and releases all rights and claims,
known or unknown, arising under the Age Discrimination In Employment Act of
1967, as amended, which he might otherwise have had against the Company or any
of the Company Releasees regarding any actions which occurred prior to the date
that Executive signed this Agreement, except that Executive is not prevented
from cooperating in an investigation by the EEOC or from filing an EEOC charge
other than for personal relief.

 

12.                               Release by Company and its Related Entities. 
The Company and its Related Entities hereby release and forever discharge
Executive, from any and all waivable actions, causes of action, covenants,
contracts, claims and demands of whatever character, nature and kind, whether
known or unknown, which the Company and its Related Entities ever had, now have,
or any of them hereafter can, shall or may have by reason of Executive’s
employment and/or his/her service as a director and/or officer of the Company
and/or its Related Entities; provided, however, that this general release shall
not apply, or be deemed or construed to apply, to (a) any of Executive’s
continuing obligations pursuant to this Agreement or the Employment Agreement, 
(b) criminal conduct or acts or omissions constituting willful misconduct or
gross negligence by Executive during his/her employment with the Company, or
(c) recoupment of all or a portion of any previously awarded bonus or equity
award pursuant to the Company’s Recoupment (Clawback) Policy that was in effect
when the bonus was paid or the equity award vested or was exercised by
Executive, whichever was later.

 

13.                               [If Executive is age 40 or over on Termination
Date]  Review and Revocation Rights. Executive hereby is advised of the
following:

 

(a)                                 Executive has the right to consult with an
attorney before signing this Agreement and is encouraged by the Company to do
so;

 

4

--------------------------------------------------------------------------------


 

(b)                                 Executive has twenty-one (21) days from
his/her receipt of this Agreement to consider it; and

 

(c)                                  Executive has seven (7) days after signing
this Agreement to revoke this Agreement, and this Agreement will not be
effective until that revocation period has expired without revocation. Executive
agrees that in order to exercise his/her right to revoke this Agreement within
such seven (7) day period, he must do so in a signed writing delivered to the
Company’s Board before the close of business on the seventh calendar day after
he signs this Agreement.

 

14.                               Confidentiality of Agreement. After the
execution of this Agreement by Executive, neither Executive, his/her attorney,
nor any person acting by, through, under or in concert with them, shall disclose
any of the terms of or amount paid under this Agreement (other than to state
that the Company has filed this Agreement and/or agreements related thereto as
public documents) or the negotiation thereof to any individual or entity;
provided, however, that the foregoing shall not prevent such disclosures by
Executive to his/her attorney, tax advisors and/or immediate family members, or
as may be required by law.

 

15.                               No Filings. Executive represents that he has
not filed any lawsuits, claims, charges or complaints, which are pending as of
the date hereof, against the Company Releasees with any local, state or federal
agency or court from the beginning of time to the date of execution of this
Agreement, and that Executive is not aware of any facts that would support any
Claims or any compliance-related or code of ethics violations of any kind
whatsoever against the Company Releasees, including without limitation any
claims for any work-related injuries.  If Executive hereafter commences, joins
in, or in any manner seeks relief through any suit arising out of, based upon,
or relating to any of the Claims released in this Agreement, or in any manner
asserts against the Company Releasees any of the Claims released in this
Agreement, then Executive agrees to pay to the Company Releasees against whom
such Claim(s) is asserted, in addition to any other damages caused thereby, all
attorneys’ fees incurred by the Company Releasees in defending or otherwise
responding to the suit or Claim; provided, however, that this provision shall
not obligate Executive to pay the Company Releasees’ attorneys’ fees in any
action challenging the release of claims under the Older Workers Benefit
Protection Act or the ADEA, unless otherwise allowed by law. If any governmental
agency or court ever assumes jurisdiction over any such lawsuit, claim, charge
or complaint and/or purports to bring any legal proceeding, in whole or in part,
on behalf of Executive based upon events occurring prior to the execution of
this Agreement, Executive will request such agency or court to withdraw from
and/or to dismiss the lawsuit, claim, charge or complaint with prejudice.

 

16.                               Confidential and Proprietary Information.
Executive acknowledges that certain information, observations and data obtained
by him during the course of or related to his/her employment with the Company
and its Related Entities (including, without limitation, projection programs,
business plans, business matrix programs (i.e., measurement of business),
strategic financial projections, certain financial information, shareholder
information, technology and product design information, marketing plans or
proposals, personnel information, customer lists and other customer information)
are the sole property of the Company and its Related Entities and constitute
Proprietary Information as defined in Section 6 of the Employment Agreement. 
Executive represents and warrants that he has returned all files, customer
lists, financial information and other property of the Company and its Related
Entities that were in

 

5

--------------------------------------------------------------------------------


 

Executive’s possession or control without retaining copies thereof.  Executive
further represents and warrants that he does not have in his/her possession or
control any files, customer lists, financial information or other property of
the Company and its Related Entities. In addition to his/her promises in
Section 6 of the Employment Agreement, Executive agrees that he will not
disclose to any person or use any such information, observations or data without
the written consent of the Board.  If Executive is served with a deposition
subpoena or other legal process calling for the disclosure of such information,
or if he is contacted by any third person requesting such information, he will
notify the Board as soon as is reasonably practicable after receiving  notice
and will reasonably cooperate with the Company and its Related Entities in
minimizing the disclosure thereof; provided, that nothing in this Agreement will
affect Executive’s obligations to testify truthfully in response to any subpoena
or other legally required discovery proceeding.

 

17.                               Prohibited Activities.

 

(a)                                 Non-Solicitation of Customers and Other
Business Partners.  Executive recognizes that by virtue of his/her employment
with the Company, he will be introduced to and involved in the solicitation and
servicing of existing customers and other business partners of the Company and
new customers and business partners obtained by the Company during his/her
employment.  Executive understands and agrees that all efforts expended in
soliciting and servicing such customers and business partners shall be for the
benefit of the Company.  Executive further agrees that during his/her employment
with the Company he will not engage in any conduct which could in any way
jeopardize or disturb any of the customer and business partner relationships of
the Company.  In addition, Executive agrees that, for a period beginning on the
Effective Date and ending twelve (12) months after termination of Executive’s
employment with the Company, regardless of the reason for such termination,
Executive shall not use any Proprietary Information to, directly or indirectly,
solicit, direct, interfere with, or entice away from the Company any existing
customer, licensee, licensor, vendor, contractor or distributor of the Company
or for the customer or other business partner to expand its business with a
competitor, without the prior written consent of the Board.

 

(b)                                 Non-Solicitation of Employees.  Executive
recognizes the substantial expenditure of time and effort which the Company
devotes to the recruitment, hiring, orientation, training and retention of its
employees.  Accordingly, Executive agrees that, for a period beginning on the
Effective Date and ending twelve (12) months after termination of Executive’s
employment with the Company, regardless of the reason for such termination,
Executive shall not use any Proprietary Information, directly or indirectly, for
himself or on behalf of any other person or entity, solicit, offer employment
to, hire or otherwise retain the services of any employee of the Company in a
position classified as exempt from overtime pay requirements.  For purposes of
the foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.

 

(c)                                  Scope of Restrictions. Executive agrees
that the restrictions in Sections 17 (a) and (b), above, are reasonable and
necessary to protect the Company’s trade secrets and that they do not foreclose
Executive from working in the medical device industry generally.  To the extent
that any of the provisions in this Section 17 are held to be overly broad or
otherwise unenforceable at the time enforcement is sought, Executive agrees that
the provision shall be reformed and enforced to the greatest extent permissible
by law.  Executive further agrees that if

 

6

--------------------------------------------------------------------------------


 

any portion of this Section 17 is held to be unenforceable, that the remaining
provisions of it shall be enforced as written.

 

18.                               Remedies. Executive acknowledges that any
misuse of Proprietary Information belonging to the Company and its Related
Entities, or any violation of Section 6 of the Employment Agreement, and any
violation of Sections 14, 16 and 17 of this Agreement, will result in
irreparable harm to the Company and its Related Entities, and therefore, the
Company and its Related Entities shall, in addition to any other remedies, be
entitled to immediate injunctive relief. To the extent there is any conflict
between Section 6 of the Employment Agreement and this Section 18, the provision
providing the greatest protection to the Company and its Related Entities shall
control. In addition, in the event of a breach of any provision of this
Agreement by Executive, including Sections 14, 16 and 17, Executive shall
forfeit, and the Company and its Related Entities may withhold payment of any
unpaid portion of, the Severance Benefits or Enhanced Severance Benefits
provided under Section 5, above.

 

19.                               Cooperation Clause.

 

(a)                                 To facilitate the orderly conduct of the
Company and its Related Entities’ businesses, for the Severance Period,
Executive agrees to cooperate, at no charge, with the Company and its Related
Entities’ reasonable requests for information or assistance related to the time
of his/her employment.

 

(b)                                 For the Severance Period, Executive agrees
to cooperate, at no charge, with the Company’s and its Related Entities’ and its
or their counsel’s reasonable requests for information or assistance related to
(i) any investigations (including internal investigations) and audits of the
Company’s and its Related Entities’ management’s current and past conduct and
business and accounting practices and (ii) the Company’s and its Related
Entities’ defense of, or other participation in, any administrative, judicial,
or other proceeding arising from any charge, complaint or other action which has
been or may be filed relating to the period during which Executive was employed
by the Company and its Related Entities.   The Company will promptly reimburse
Executive for his/her reasonable, customary and documented out-of-pocket
business expenses in connection with the performance of his/her duties under
this Section 19.  Except as required by law or authorized in advance by the
Board of Directors of the Company, Executive will not communicate, directly or
indirectly, with any third party other than Executive’s legal counsel, including
any person or representative of any group of people or entity who is suing or
has indicated that a legal action against the Company and its Related Entities
or any of their directors or officers is being contemplated, concerning the
management or governance of the Company and its Related Entities, the operations
of the Company and its Related Entities, the legal positions taken by the
Company and its Related Entities, or the financial status of the Company and its
Related Entities. If asked about any such individuals or matters, Executive
shall say: “I have no comment,” and shall direct the inquirer to the Company.
Executive acknowledges that any violation of this Section 19 will result in
irreparable harm to the Company and its Related Entities and will give rise to
an immediate action by the Company and its Related Entities for injunctive
relief.

 

20.                               No Future Employment. Executive understands
that his/her employment with the Company and its Related Entities will
irrevocably end as of the Termination Date and will not be resumed at any time
in the future. Executive agrees that he will not apply for, seek or

 

7

--------------------------------------------------------------------------------


 

accept employment by the Company and its Related Entities at any time, unless
invited to do so by the Company and its Related Entities.

 

21.                               Tax Issues.  The parties agree that the
payments and benefits provided under this Agreement, and all other contracts,
arrangements or programs that apply to him, shall be subject to Section 16 of
the Employment Agreement.

 

22.                               Non-disparagement.  Executive agrees not to
criticize, denigrate, or otherwise disparage the Company and its Related
Entities, or any of their directors, officers, products, processes, experiments,
policies, practices, standards of business conduct, or areas or techniques of
research.  The Company agrees not to authorize or condone denigrating or
disparaging statements about Executive to any third party, including by press
release or other formally released announcement.  Factually accurate statements
in legal or public filings shall not violate this provision.  In addition,
nothing in this Section 22 shall prohibit Executive or the Company or the Board,
or any of their employees or members from complying with any lawful subpoena or
court order or taking any other actions affirmatively authorized by law.

 

23.                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without giving effect to principles of conflict of laws.

 

24.                               Dispute Resolution. The parties hereby agree
that all disputes, claims or controversies arising from or otherwise in
connection with this Agreement (except for injunctive relief sought by either
party) between them and between Executive and any of the Company’s affiliated
entities and the successor of all such entities, and any director, shareholder
or employee of the Company will be resolved in accordance with Section 13 of the
Employment Agreement, except for its attorneys’ fee provision.

 

25.                               Attorneys’ Fees. Except as otherwise provided
herein, in any action, litigation or proceeding between the parties arising out
of or in relation to this Agreement, including any purported breach of this
Agreement, the prevailing party shall be entitled to an award of its costs and
expenses, including reasonable attorneys’ fees.

 

26.                               Non-Admission of Liability. The parties
understand and agree that neither the payment of any sum of money nor the
execution of this Agreement by the parties will constitute or be construed as an
admission of any wrongdoing or liability whatsoever by any party.

 

27.                               Severability. If any one or more of the
provisions contained herein (or parts thereof), or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity and enforceability of any such provision in every other
respect and of the remaining provisions hereof will not be in any way impaired
or affected, it being intended that all of the rights and privileges shall be
enforceable to the fullest extent permitted by law.

 

28.                               Entire Agreement. This Agreement represents
the sole and entire agreement among the parties and, except as expressly stated
herein, supersedes all prior agreements, negotiations and discussions among the
parties with respect to the subject matters contained herein.

 

8

--------------------------------------------------------------------------------


 

29.                               Waiver. No waiver by any party hereto at any
time of any breach of, or compliance with, any condition or provision of this
Agreement to be performed by any other party hereto may be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or at any prior
or subsequent time.

 

30.                               Amendment. This Agreement may be modified or
amended only if such modification or amendment is agreed to in writing and
signed by duly authorized representatives of the parties hereto, which writing
expressly states the intent of the parties to modify this Agreement.

 

31.                               Counterparts. This Agreement may be executed
in counterparts, each of which will be deemed to be an original as against any
party that has signed it, but both of which together will constitute one and the
same instrument.

 

32.                               Assignment. This Agreement inures to the
benefit of and is binding upon the Company and its successors and assigns, but
Executive’s rights under this Agreement are not assignable, except to his/her
estate.

 

33.                               Notice. All notices, requests, demands, claims
and other communications hereunder shall be in writing and shall be deemed to
have been duly given (a) if personally delivered or delivered by overnight
courier; (b) if sent by electronic mail, telecopy or facsimile (except for legal
process); or (c) if mailed by overnight or by first class, United States
certified or registered mail, postage prepaid, return receipt requested, and
properly addressed as follows:

 

If to the Company:

Accuray Incorporated

 

1310 Chesapeake Terrace

 

Sunnyvale, California 94089

 

Attn: Board of Directors

 

c/o Corporate Secretary

 

Fax No. (408) 789-4205

 

 

If to Executive:

Address: most recent on file with the Company

 

Email: most recent on file with the Company

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third business day after being sent by
first class, United States certified or registered mail; or if given by Federal
Express or other similar overnight service, on the date of delivery; or if given
by electronic mail, telecopy or facsimile machine during normal business hours
on a business day, when confirmation of transmission is indicated by the
sender’s machine; or if given by electronic mail, telecopy or facsimile machine
at any time other than during normal business hours on a business day, the first
business day following when confirmation of transmission is indicated by the
sender’s machine. Unless otherwise agreed, notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.

 

9

--------------------------------------------------------------------------------


 

34.                               Miscellaneous Provisions.

 

(a)                                 The parties represent that they have read
this Agreement and fully understand all of its terms; that they have conferred
with their attorneys, or have knowingly and voluntarily chosen not to confer
with their attorneys about this Agreement; that they have executed this
Agreement without coercion or duress of any kind; and that they understand any
rights that they have or may have, and they are signing this Agreement with full
knowledge of any such rights.

 

(b)                                 Both parties have participated in the
drafting of this Agreement with the assistance of counsel to the extent they
desired. The language in all parts of this Agreement must be in all cases
construed simply according to its fair meaning and not strictly for or against
any party. Whenever the context requires, all words used in the singular must be
construed to have been used in the plural, and vice versa, and each gender must
include any other gender. The captions of the Sections of this Agreement are for
convenience only and must not affect the construction or interpretation of any
of the provision herein.

 

(c)                                  Each provision of this Agreement to be
performed by a party hereto is both a covenant and condition, and is a material
consideration for the other party’s performance hereunder, and any breach
thereof by the party will be a material default hereunder. All rights, remedies,
undertakings, obligations, options, covenants, conditions and agreements
contained in this Agreement are cumulative and no one of them is exclusive of
any other. Time is of the essence in the performance of this Agreement.

 

(d)                                 Each party acknowledges that no
representation, statement or promise made by any other party, or by the agent or
attorney of any other party, except for those in this Agreement, has been relied
on by him or it in entering into this Agreement.

 

(e)                                  Unless expressly set forth otherwise, all
references herein to a “day” are deemed to be a reference to a calendar day. All
references to “business day” mean any day of the year other than a Saturday,
Sunday or a public or bank holiday in Orange County, California. Unless
expressly stated otherwise, cross-references herein refer to provisions within
this Agreement and are not references to any other document.

 

(f)                                   Each party to this Agreement will
cooperate fully in the execution of any and all other documents and in the
completion of any additional actions that may be necessary or appropriate to
give full force and effect to the terms and intent of this Agreement.

 

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/IT HAS READ THIS AGREEMENT, UNDERSTANDS
IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A WAIVER OF THE
RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO EXECUTIVE, HE UNDERSTANDS THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates written below.

 

EXECUTIVE:

 

 

 

 

 

 

Date:

 

 

 

COMPANY:

Accuray Incorporated

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

11

--------------------------------------------------------------------------------